United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-20764
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

STERLING THOMAS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-540-1
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Sterling Thomas has filed a

motion to withdraw as counsel and a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).    Thomas has not

filed a response.   Our independent review of the record and

counsel’s brief discloses no nonfrivolous issue.   Accordingly,

counsel’s motion to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.